Exhibit 10.19
EMPLOYMENT AGREEMENT
THIS AGREEMENT, effective as of September 7, 2007 (the “Effective Date”), is
made by and between Monster Worldwide, Inc., a Delaware corporation (the
“Company”), and Lise Poulos (the “Executive”).
RECITALS:
A. The Company desires to employ the Executive as its Executive Vice President,
Chief of Staff - Innovation Coordinator; and
B. The Executive desires to commit herself to serve the Company on the terms
herein provided.
NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the parties hereto agree as follows:
1. Certain Definitions.
(a) “Affiliate” shall mean, with respect to any Person, any other Person
directly or indirectly, through one or more intermediaries, controlling,
controlled by, or under common control with, such Person. For purposes of this
Section 1(a), “control” shall have the meaning given such term under Rule 405 of
the Securities Act of 1933, as amended.
(b) “Annual Base Salary” shall have the meaning set forth in Section 5(a).
(c) “Board” shall mean the Board of Directors of the Company.
(d) “Bonus” shall have the meaning set forth in Section 5(b).
(e) The Company shall have “Cause” to terminate the Executive’s employment upon:
(i) the Executive’s willful misconduct or gross negligence in the performance of
his duties hereunder, or his willful failure to attempt in good faith to carry
out, or comply with, in any material respect any lawful and reasonable written
directive of the Board or the Chief Executive Officer or the Executive’s willful
material violation of the Company’s statement of corporate policy and code of
conduct at any time after such statement and code have been adopted by the Board
and have been set forth in writing and delivered to the Executive;
(ii) the Executive’s unlawful use (including being under the influence) of
illegal drugs on the Company’s premises or while performing the Executive’s
duties and responsibilities;
(iii) the Executive’s failure or refusal to reasonably cooperate with any
governmental/regulatory authority having jurisdiction over the Executive and the
Company;

 

 



--------------------------------------------------------------------------------



 



(iv) the Executive’s material breach of this Agreement;
(v) the Executive’s intentional commission at any time in the performance of his
duties hereunder of any act of fraud, embezzlement, misappropriation of Company
property, moral turpitude or breach of fiduciary duty against the Company that
has a material adverse effect on the Company; or
(vi) the Executive’s commission of a felony, other than as a result of vicarious
liability or as a result of a traffic violation.
For purposes hereof, no act or omission shall be deemed to be “willful” if such
act or omission was taken (or omitted) in the good faith belief that such is in
the best interests of, or not opposed to the best interests of, the Company or
if such act or omission resulted from the Executive’s physical or mental
incapacity.
(f) “Change in Control” shall occur when:
(i) A Person (which term, when used in this Section 1(f), shall not include the
Company, any underwriter temporarily holding securities pursuant to an offering
of such securities, any trustee or other fiduciary holding securities under an
employee benefit plan of the Company, any Company owned, directly or indirectly,
by the stockholders of the Company in substantially the same proportions as
their ownership of Voting Stock of the Company or Andrew McKelvey or his
Affiliates; provided, however, if Andrew McKelvey or his Affiliates becomes part
of a “group” then such group may be included in the definition of Person in this
subparagraph) is or becomes, without the prior consent of a majority of the
Continuing Directors, the beneficial owner (as defined in Rule 13d-3 promulgated
under the Securities Exchange Act of 1934, as amended), directly or indirectly,
of Voting Stock representing twenty-five percent (25%) (or, even with such prior
consent, forty percent (40%)) or more of the combined voting power for election
of directors of the Company’s then outstanding securities; or
(ii) The Company consummates a reorganization, merger or consolidation of the
Company (which prior to the date of such consummation has been approved by the
Company’s stockholders) or the Company sells, or otherwise disposes of, all or
substantially all of the Company’s property and assets (other than a
reorganization, merger, consolidation or sale which would result in all or
substantially all of the beneficial owners of the Voting Stock of the Company
outstanding immediately prior thereto continuing to beneficially own, directly
or indirectly (either by remaining outstanding or by being converted into voting
securities of the resulting entity), more than fifty percent (50%) of the
combined voting power of the voting securities of the Company or such entity
resulting from the transaction (including, without limitation, an entity which
as a result of such transaction owns the Company or substantially all of the
Company’s property or assets, directly or indirectly) outstanding immediately
after such transaction in substantially the same proportions relative to each
other as their ownership immediately prior to such transaction), or the
Company’s stockholders approve a liquidation or dissolution of the Company; or

 

2



--------------------------------------------------------------------------------



 



(iii) The individuals who are Continuing Directors of the Company (as defined
below) cease for any reason to constitute at least a majority of the Board in
any 12 month period.
(g) “Code” shall mean the Internal Revenue Code of 1986, as amended.
(h) “Committee” shall mean the Compensation/Stock Option Committee of the Board.
(i) “Common Stock” shall mean the $.01 par value common stock of the Company.
(j) “Company” shall, except as otherwise provided in Section 9, have the meaning
set forth in the preamble hereto.
(k) “Competitive Business” shall mean at any time during the Term and during the
12-month period immediately following the Date of Termination, any entity (which
term “entity” shall for purposes of this Section 1(k) include any subsidiaries,
parent entities or other Affiliates thereof) that, as of the Date of
Termination, competes with any of the businesses of the Company.
(l) “Continuing Director” means (i) any member of the Board immediately
following the election of directors at the Company’s 2006 annual meeting of
stockholders or (ii) any person who subsequently becomes a member of the Board
who was elected by a majority of Continuing Directors or whose appointment,
election or nomination for election to the Board is recommended by a majority of
the Continuing Directors (which person shall thereby become a “Continuing
Director”).
(m) “Date of Termination” shall mean (i) if the Executive’s employment is
terminated by his death, the date of his death; (ii) if the Executive’s
employment is terminated as a result of Disability, the date provided in
Section 6(a)(ii); and (iii) if the Executive’s employment is terminated pursuant
to Sections 6(a)(iii) — (vii), the date specified in the Notice of Termination
(or if no such date is specified, the last day of the Executive’s active
employment with the Company), in each case provided in accordance with this
Agreement.
(n) “Disability” shall mean “Disabled” as such term is defined in Section
409A(a)(2)(C) of the Code.
(o) “Equity Incentive Plan” means the Company’s 1999 Long-Term Incentive Plan,
as amended from time to time (or any other equity based compensation plan or
agreement that may be adopted or entered into by the Company from time to time).
(p) “Executive” shall have the meaning set forth in the preamble hereto.

 

3



--------------------------------------------------------------------------------



 



(q) The Executive shall have “Good Reason” to resign her employment upon the
occurrence of any of the following without the Executive’s prior written
consent:
(i) failure of the Company to continue the Executive in the position of, and
with the titles of, Executive Vice President, Chief of Staff - Innovation
Coordinator;
(ii) a material diminution or undue dilution in the nature or scope of the
Executive’s employment responsibilities, duties or authority, a material
interference with the discharge of the Executive’s responsibilities, duties or
authority or the assignment to the Executive of duties or responsibilities that
are materially and adversely inconsistent with his then position;
(iii) relocation of the Company’s executive offices more than 35 miles from New
York City, or any requirement that the Executive relocate from his residence
from the place existing on the Effective Date;
(iv) failure of the Company to timely make any material payment or provide any
material benefit under this Agreement, or the Company’s reduction of any
compensation or equity or any material reduction of any benefits that the
Executive is eligible to receive under this Agreement; or
(v) the Company’s material breach of this Agreement; provided, however, that
notwithstanding the foregoing the Executive may not resign his employment for
Good Reason unless: (x) the Executive provides the Company with at least 30 days
prior written notice of his intent to resign for Good Reason (which notice is
provided not later than the 90th day following the date on which the Executive
becomes aware of the occurrence of the event constituting Good Reason), and
(y) the Company does not remedy the alleged violation(s) within such 30-day
period; and, provided, further, that notwithstanding the foregoing if the
Executive is suspended pursuant to Section 6(b), such suspension (and any
corresponding diminution of the Executive’s title, duties or compensation, or
other change to the Executive’s employment arrangements described hereunder)
shall not, in and of itself, give the Executive Good Reason to resign his
employment.
(r) “Intellectual Property” shall have the meaning set forth in Section 9(f).
(s) “Non-Compete Term” shall have the meaning set forth in Section 9(a).
(t) “Notice of Termination” shall have the meaning set forth in Section 6(b).
(u) “Option” shall mean an option to purchase Common Stock pursuant to the
Equity Incentive Plan, as amended from time to time (or any other equity based
compensation plan or agreement that may be adopted or entered into by the
Company from time to time).

 

4



--------------------------------------------------------------------------------



 



(v) “Person” shall mean an individual, partnership, corporation, business trust,
limited liability company, joint stock company, trust, unincorporated
association, joint venture, governmental authority or other entity of whatever
nature.
(w) “Pro-Rata Bonus” shall have the meaning set forth in Section 7(d).
(x) “Release” shall have the meaning set forth in Section 7(b).
(y) “Restricted Stock” shall mean a share or shares of Common Stock granted to
the Executive pursuant to the Equity Incentive Plan, as amended from time to
time (or any other equity based compensation plan or agreement that may be
adopted or entered into by the Company from time to time).
(z) “Term” shall have the meaning set forth in Section 2.
(aa) “Voting Stock” means all capital stock of the Company which by its terms
may be voted on all matters submitted to stockholders of the Company generally.
2. Employment. Subject to Section 6, the Company shall employ the Executive and
the Executive shall continue in the employ of the Company, for the period set
forth in this Section 2, in the positions set forth in the first sentence of
Section 3 and upon the other terms and conditions herein provided. The term of
employment under this Agreement (the “Term”) shall be for the period beginning
on the Effective Date and ending on the fourth anniversary of the Effective Date
unless earlier terminated as provided in Section 6. The Initial Term shall
automatically be extended for successive one-year periods (each, an “Extension
Term”) unless either party hereto gives written notice of non-extension to the
other party no later than 90 days prior to the scheduled expiration of the
Initial Term or the then applicable Extension Term (the Initial Term and any
Extension Term shall be collectively referred to hereunder as the “Term”).
3. Position and Duties. The Executive shall serve as Executive Vice President,
Chief of Staff - Innovation Coordinator, with such duties and responsibilities
with respect to the Company and its Affiliates as the Company’s Chief Executive
Officer (“CEO”) directs. The Executive shall devote substantially all of his
business time, attention and efforts, toward the performance of his duties under
this Agreement. The Executive shall devote substantially all of his business
time, attention and efforts, toward the performance of his duties under this
Agreement. Notwithstanding the foregoing, the Executive may manage his personal
investments, be involved in charitable and professional activities (including
serving on charitable and professional boards), and, with the consent of the
Board, serve on not more than two boards of directors and advisory committees of
public companies (including service on the Board of the Company), so long as
such service does not materially interfere with the performance of the
Executive’s duties hereunder or violate Section 9 hereof.
4. Place of Performance. In connection with his employment during the Term, the
Executive shall be based at the Company’s offices in New York City, except for
necessary travel on the Company’s business.

 

5



--------------------------------------------------------------------------------



 



5. Compensation and Related Matters.
(a) Annual Base Salary. At the commencement of the Term, the Executive shall
receive a base salary at a rate of $375,000 per annum (the “Annual Base
Salary”), paid in accordance with the Company’s general payroll practices for
executives, but no less frequently than monthly. The CEO, Board and the
Committee may in their sole discretion review the rate of Annual Base Salary
payable to the Executive in effect from time to time, and may, in their sole
discretion, increase (but not decrease) the rate of Annual Base Salary payable
hereunder; provided, however, that any increased rate shall thereafter be the
rate of “Annual Base Salary” hereunder.
(b) Bonus. With respect to 2007 and each subsequent fiscal year during the Term
(or portion thereof), the Executive shall be eligible to receive a bonus (the
“Bonus”), as determined pursuant to the Company’s 1999 Long Term Incentive Plan
(or any similar or successor plan) (collectively, the “Bonus Plan”), and on the
basis of the Executive’s or the Company’s attainment of objective financial or
other operating criteria established by the Committee in its sole good faith
discretion and in consultation with the Executive. With respect to the 2007
fiscal year, you will be eligible to receive a target bonus opportunity of 100%
of your Annual Base Salary, provided that the bonus for fiscal year 2007 shall
be no less than $200,000, subject to your continued employment with the Company
through the date such bonus is paid, such bonus will not be pro-rated based on
the days the Executive was actually employed by the Company in fiscal year 2007.
For the years subsequent to 2007, you shall be eligible for a bonus opportunity
of 100% of your Annual Base Salary subject to the terms of the Bonus Plan. The
Bonus for each fiscal year shall be paid to the Executive no later than 75 days
following the completion of such fiscal year. In addition, the Executive shall
be eligible to participate in any other bonus or compensation plan or program
that may be established by the Committee and that covers the Executive (even if
such plan or program does not provide for qualified performance-based bonuses
within the meaning of Code Section 162(m)), at a level commensurate with the
Executive’s position.
(c) Sign-On Bonus. The Executive shall receive a one-time sign-on bonus of
$100,000 (the “Sign-on Bonus”) (less applicable withholding taxes) which shall
be paid in lump sum within 30 days of the Effective Date.
(d) Equity Awards.
(i) The Company shall recommend to the Compensation Committee of the Board (the
“Compensation Committee”) within three months of the Effective Date that,
subject to approval by the Compensation Committee, the Executive shall be
awarded 40,000 shares of Restricted Stock in accordance with the terms of the
Equity Incentive Plan, subject to such vesting of one-fourth (1/4) thereof on
each of the first anniversary of the approval date of such award by the
Compensation Committee and each of the three anniversaries thereafter.
Additionally, the award of the Restricted Stock, if any, shall be subject to
(i) the terms of the Company’s standard Restricted Stock agreement which shall
be required to be signed and returned by the Executive for the award to be
effective, and (ii) compliance with applicable securities laws and the Company’s
policies concerning insider trading and equity practices, as determined by the
Compensation Committee in its sole discretion. For the avoidance of doubt, the
Committee shall have complete and sole discretion as to whether to grant an
award under this Section 5(d)(i).

 

6



--------------------------------------------------------------------------------



 



(ii) For each year during the Term after 2007, the Executive shall be eligible
to be granted Restricted Stock Units, Restricted Stock, Options and/or other
equity compensation awards at such time(s) and in such amount(s) as may be
determined by the Committee in its sole discretion, at a level commensurate with
the Executive’s position. For the avoidance of doubt, the Committee shall have
complete and sole discretion as to whether to grant awards (if any) under this
Section 5(d)(ii).
(e) Benefits. The Executive (and his eligible dependents) shall be entitled to
receive such benefits (including, without limitation, fringe benefits and
perquisites) and to participate in such employee benefit plans, including life,
health and disability insurance policies and the Company’s Code Section 401(k)
pension plan, as are generally provided by the Company to its senior executives
in accordance with the terms of such plans, practices and programs of the
Company, at a level commensurate with the Executive’s position.
(f) Expenses. The Company shall reimburse the Executive for all reasonable and
necessary expenses incurred by the Executive in connection with the performance
of the Executive’s duties as an employee of the Company. Such reimbursement is
subject to the submission to the Company by the Executive of appropriate
documentation and/or vouchers in accordance with the customary procedures of the
Company for expense reimbursement, as such procedures may be revised by the
Company from time to time and to such caps on reimbursements as the Board may
from time to time impose.
(g) Paid Time Off. The Company shall provide the Executive with Paid Time Off
(“PTO”) based on length of service with the Company. Under such plan the
Executive will be eligible to accrue PTO daily with an annual maximum PTO
entitlement of 168 hours (21 days a year) until reaching the fifth (5th)
anniversary of the Effective Date. Upon reaching the fifth (5th) anniversary of
the Effective Date, the Executive will accrue PTO daily with an annual PTO
entitlement of 208 hours (26 days a year) until the tenth (10th) anniversary of
the Effective Date. The daily accrual is the annual accrual amount divided by
the total days in a year. PTO encompasses vacation days, personal days and sick
days, including the waiting period for short term disability coverage.

 

7



--------------------------------------------------------------------------------



 



6. Termination. The Executive’s employment hereunder may be terminated by the
Company, on the one hand, or the Executive, on the other hand, as applicable,
without any breach of this Agreement only under the following circumstances:
(a) Terminations.
(i) Death. The Executive’s employment hereunder shall terminate upon his death.
(ii) Disability. In the event of the Executive’s Disability, the Company may
give the Executive written notice of its intention to terminate the Executive’s
employment while he remains so disabled. In such event, the Executive’s
employment with the Company shall terminate effective on the 14th day after
delivery of such notice, provided that within the 14 days after such delivery,
the Executive shall not have returned to full-time performance of his duties.
(iii) Cause. The Board may terminate the Executive’s employment hereunder for
Cause in accordance with the terms of Section 1(e) hereof.
(iv) Good Reason. The Executive may terminate his employment for Good Reason in
accordance with the terms of Section l(q) hereof.
(v) Without Cause. The Company may terminate the Executive’s employment without
Cause upon 30 days written notice to the Executive.
(vi) Resignation without Good Reason. The Executive may resign his employment
without Good Reason upon 60 days written notice to the Company.
(vii) Non-Extension of Term. The Executive’s employment shall terminate as of
the last day of the Term if either party provides notice of non-extension of the
Term to the other pursuant to Section 2.
(b) Notice of Termination. Any termination of the Executive’s employment by the
Company or by the Executive under this Section 6 (other than termination
pursuant to paragraph (a)(i) or (a)(vii)) shall be communicated by a written
notice to the other party hereto indicating the specific termination provision
in this Agreement relied upon, setting forth in reasonable detail any facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated, and specifying a Date of
Termination in accordance with this Agreement (a “Notice of Termination”);
provided, the Company may suspend the Executive from his position with full pay
during any notice period.
(c) Upon the occurrence of any termination of the Executive’s employment with
the Company, the Executive shall and shall be deemed to immediately resign from
any membership on the Board and from any committees thereof (and the Executive
shall promptly tender to the Board a written resignation letter effecting the
foregoing).

 

8



--------------------------------------------------------------------------------



 



7. Severance Payments and Benefits.
(a) Termination for any Reason. In the event the Executive’s employment with the
Company is terminated for any reason, as soon as reasonably practicable after
such termination the Company shall pay the Executive (or his beneficiary in the
event of his death) a lump sum equal to any unpaid Annual Base Salary that has
accrued as of the Date of Termination, any unreimbursed expenses due to the
Executive, and an amount for any accrued but unused vacation days and any earned
but unpaid Bonus for any fiscal year of the Company completed prior to the date
of such termination. The Executive shall also be entitled to accrued, vested
benefits under the Company’s benefit plans and programs as provided therein. The
Executive shall be entitled to the cash severance payments described below only
as set forth herein, and the provisions of this Section 7 shall supersede in
their entirety any severance payment provisions in any severance plan, policy,
program or arrangement maintained by the Company.
(b) Terminations without Cause or for Good Reason. Except as otherwise provided
by Section 7(c) with respect to certain terminations of employment after a
Change in Control, if the Executive’s employment shall terminate without Cause
(pursuant to Section 6(a)(v)), or for Good Reason (pursuant to
Section 6(a)(iv)), the Company shall (subject to the Executive’s entering into a
General Release with the Company in substantially the form attached hereto as
Exhibit A (the “Release”)):
(i) Pay to the Executive as severance an amount equal to the Executive’s then
current Annual Base Salary in equal monthly installments during the period
beginning on the Date of Termination and ending on the first anniversary
thereof; provided, however, that no amount shall be payable on or following the
date the Executive first (i) breaches any of the covenants set forth in Sections
9(a) or 9(b) or (ii) materially breaches any of the covenants set forth in
Section 9(c) or 9(e), which is not remedied (if remediable) within 30 days after
receipt of written notice from the Company specifying the breach;
(ii) Continue to provide, at the Company’s expense, the Executive (and his
eligible dependents) with the medical, dental and life insurance coverage in
which he (or his eligible dependents) was participating as of the Date of
Termination (at a level then in effect with respect to coverage and employee
premiums) until the first anniversary of the Date of Termination; and
(iii) Pay to the Executive a Pro-Rata Bonus, as defined in Section 7(d), when
bonuses are paid for the year of termination.
(c) Certain Terminations after a Change in Control. If the Executive’s
employment shall terminate without Cause (pursuant to Section 6(a)(v)) or for
Good Reason (pursuant to Section 6(a)(iv)) after a Change in Control, in any
such case, the Company shall (subject to the Executive’s entering into the
Release):
(i) Pay to the Executive an amount equal to the Executive’s then current Annual
Base Salary; payable in cash in a lump sum as soon as reasonably practicable
after such termination of employment but in no event later than five
(5) business days thereafter;

 

9



--------------------------------------------------------------------------------



 



(ii) Continue to provide, at the Company’s expense, the Executive (and his
eligible dependents) with the medical, dental and life insurance coverage in
which he (or his dependents) was participating as of the Date of Termination (at
a level then in effect with respect to coverage and employee premiums) until the
first anniversary of the Date of Termination; and
(iii) Pay Executive a Pro-Rata Bonus, as defined in Section 7(d), when bonuses
are paid for the year of termination; and
(iv) all Restricted Stock, Options and other equity compensation awards then
held by the Executive shall become fully vested, free from restriction and/or
exercisable for the balance of their respective terms with respect to all shares
subject thereto; and
(v) Notwithstanding any other provision of this Agreement, the parties
acknowledge and agree that Sections 7(b) and 7(c) shall operate in the
alternative and that any payments and benefits that the Executive shall be
entitled to receive pursuant to this Section 7(c) in connection with a
termination of his employment and the subsequent occurrence of a Change in
Control shall be offset by payments and benefits received by the Executive
pursuant to Section 7(b) on or prior to the effective date of such Change in
Control.
(d) Termination by Reason of Disability or Death. If the Executive’s employment
shall terminate by reason of his Disability (pursuant to Section 6(a)(ii)) or
death (pursuant to Section 6(a)(i)), then the Company shall pay to the Executive
(or Executive’s estate) when bonuses are paid for the year of termination a
pro-rated amount of the Executive’s Bonus for the fiscal year in which the Date
of Termination occurs equal to the product of (i) the amount of the Bonus the
Executive would have otherwise earned had he been employed by the Company on the
last day of the fiscal year in which the Date of Termination occurs and (ii) the
ratio of (A) the number of days elapsed during such fiscal year prior to the
Date of Termination to (B) 365 (the “Pro-Rata Bonus”), and provide the Executive
(and his eligible dependents), as applicable, with the continued health coverage
described in Section 7(b)(ii).
(e) Survival. The expiration or termination of the Term shall not impair the
rights or obligations of any party hereto which shall have accrued hereunder
prior to such expiration.
(f) No Mitigation/Set-Off. The Executive shall have no obligation to mitigate
any payments due hereunder. Any amounts earned by the Executive from other
employment shall not offset amounts due hereunder, except as provided in this
Section 7. The Company’s obligation to pay the Executive the amounts provided
hereunder shall not be subject to set-off, counterclaim or recoupment of amounts
owed by the Executive to the Company or its affiliates, except (i) as provided
by Section 7 and/or (ii) for any specific, stated amounts owed by the Executive
to the Company as evidenced by a writing signed by the Executive.

 

10



--------------------------------------------------------------------------------



 



8. [Intentionally omitted]
9. Certain Restrictive Covenants.
(a) The Executive shall not, at any time during the Term or during the 12- month
period following the Date of Termination (the “Non-Compete Term”) without the
Board’s prior written consent directly or indirectly engage in, have any equity
interest in, or manage or operate (whether as a director, officer, employee,
agent, representative, security holder, consultant or otherwise) any Competitive
Business; provided, however, that: (x) the Executive shall be permitted to
acquire a passive stock or equity interest in such a Competitive Business
provided the stock or other equity interest acquired is not more than five
percent (5%) of the outstanding interest in such a Competitive Business; (y) the
Executive shall be permitted to acquire any investment through a mutual fund,
private equity fund or other pooled account that is not controlled by the
Executive and which he has less than a five percent (5%) interest; or (z) the
Executive may provide services to a subsidiary, division or Affiliate of a
Competitive Business if such subsidiary, division or Affiliate is not itself
engaged in a Competitive Business and the Executive does not provide services
to, or have any responsibilities regarding, the Competitive Business. At any
time during the Non-Compete Term following the Date of Termination, the
Executive may request in writing to the Board that the Board consent to the
Executive’s direct or indirect engagement in, ownership of equity interest in,
or management or operation of (whether as a director, officer, employee, agent,
representative, security holder, consultant or otherwise) any Competitive
Business, which request the Board shall consider in good faith based upon the
Board’s reasonable determination of the potential impact of the Executive’s
involvement in such Competitive Business on the Company and its stockholders. If
the Executive believes that the Board would benefit from any additional
information or if the Executive has any issues or questions regarding any action
taken or to be taken by the Board in connection with this Section 9(a), then the
Board and the Executive (along with their respective representatives) shall meet
and discuss any such issues or questions, and the Executive shall be permitted
to present the Board with any relevant information that he deems appropriate.
The Board and the Executive shall act in good faith to address all outstanding
issues and questions while protecting the interests of the Company and its
stockholders.
(b) During the 12 month period following the Date of Termination, the Executive
shall not, directly or indirectly (a) recruit, hire or otherwise solicit any
person employed by the Company, its subsidiaries, or any of their respective
Affiliates as of the Termination Date, (b) recruit, hire or otherwise solicit
for employment any person known by the Executive (after reasonable inquiry) to
be employed at the time by the Company, its subsidiaries, or any of their
respective Affiliates as of the date of the solicitation, (c) recruit or
otherwise solicit or induce any non-clerical employee, director, consultant,
wholesale customer, vendor, supplier, lessor or lessee of the Company to
terminate his or its employment or arrangement with the Company or otherwise
change its relationship with the Company, provided that nothing in this Section
9(b) shall prohibit the Executive from providing employment, personal or other
references for any such Person or general advertising for employees by the
Executive or any Person of which the Executive is an employee or Affiliate.

 

11



--------------------------------------------------------------------------------



 



(c) Except as the Executive deems necessary (or, in good faith, desirable) to be
disclosed in connection with the performance of the Executive’s duties hereunder
or as specifically set forth in this Section 9, the Executive shall, in
perpetuity, maintain in confidence and shall not directly, indirectly or
otherwise, use, disseminate, disclose or publish, or use for his benefit or the
benefit of any person, firm, corporation or other entity any confidential or
proprietary information or trade secrets of or relating to the Company,
including, without limitation, information with respect to the Company’s
operations, processes, products, inventions, business practices, finances,
principals, vendors, suppliers, customers, potential customers, marketing
methods, costs, prices, contractual relationships, regulatory status, business
plans, designs, marketing or other business strategies, compensation paid to
employees or other terms of employment, or deliver to any person, firm,
corporation or other entity any document, record, notebook, computer program or
similar repository of or containing any such confidential or proprietary
information or trade secrets. Notwithstanding anything herein to the contrary,
nothing shall prohibit the Executive from disclosing any information that is
(i) generally known by the public (unless such knowledge occurs as a result of
the Executive’s breach of any portion of this Section 9(c)), (ii) when
disclosure is required by law or by any court, arbitrator, mediator or
administrative or legislative body (including any committee thereof) with
apparent jurisdiction to order the Executive to disclose or make accessible any
information, provided that, unless otherwise prohibited by law and provided such
information is not related to any illegal activities of the Company or any of
its subsidiaries, the Executive shall provide the Company with prompt notice of
any such requested or required disclosure and shall reasonably cooperate with
the Company in any effort by the Company to prevent or otherwise contest such
disclosure or (iii) with respect to any other litigation, arbitration or
mediation involving this Agreement, including, but not limited to, the
enforcement of this Agreement. The parties hereby stipulate and agree that as
between them the foregoing matters are important, material and confidential
proprietary information and trade secrets and affect the successful conduct of
the businesses of the Company (and any successor or assignee of the Company).
Upon termination of the Executive’s employment with the Company for any reason,
the Executive will promptly deliver to the Company all correspondence, drawings,
manuals, letters, notes, notebooks, reports, programs, plans, proposals,
financial documents, or any other documents concerning the Company’s customers,
business plans, designs, marketing or other business strategies, products or
processes, provided that the Executive may retain (i) papers and other materials
of a personal nature, including, but not limited to, photographs,
correspondence, personal diaries, calendars and rolodexes, personal files and
phone books, (ii) information showing his compensation or relating to
reimbursement of expenses, (iii) information that he reasonably believes may be
needed for tax purposes, (iv) copies of plans, programs and agreements relating
to his employment, or termination thereof, with the Company and (v) copies of
minutes, presentation materials and personal notes from any meeting of the
Board, or any committee thereof, while he was a member of the Board.

 

12



--------------------------------------------------------------------------------



 



(d) The Executive shall reasonably cooperate with and assist the Company and its
counsel at any time and in any manner reasonably required by the Company or its
counsel (with due regard for the Executive’s other commitments if he is not
employed by the Company) in connection with any litigation or other legal
process affecting the Company of which the Executive has knowledge as a result
of his employment with the Company (other than any litigation with respect to
this Agreement). In any event, (i) in any matter subject to this Section 9(d),
the Executive shall not be required to act against the best interests of any new
employer or new business venture in which he is a partner or active participant
and (ii) any request for such cooperation shall take into account (A) the
significance of the matters at issue in the litigation, arbitration, proceeding
or investigation and (B) the Executive’s other personal and business
commitments. The Company agrees to provide the Executive reasonable notice in
the event his assistance is required. The Company will reimburse the Executive
for all reasonable expenses and costs he may incur as a result of providing such
assistance, including lost wages (after the Term), travel costs and legal fees
to the extent the Executive reasonably believes that separate representation is
warranted. The Executive’s entitlement to reimbursement of expenses, including
legal fees pursuant to this Section 9(d), shall in no way affect the Executive’s
rights to be indemnified and/or advanced expenses in accordance with the
Company’s corporate documents, insurance policies and/or in accordance with this
Agreement.
(e) The Executive shall not intentionally disparage the Company, any of its
products or practices, or any of its directors, officers, or employees, whether
orally, in writing or otherwise, at any time. The Company (including without
limitation its directors) shall not intentionally disparage the Executive,
whether orally, in writing or otherwise, at any time. Notwithstanding the
foregoing: nothing in this Section 9(e) shall (i) limit the ability of the
Company or the Executive, as applicable, to provide truthful testimony as
required by law or any judicial or administrative process or the Executive from
making normal commercial competitive type statements in a competitive business
situation not based on his employment with the Company, or (ii) prevent any
Person from (x) responding publicly to incorrect, disparaging or derogatory
public statements to the extent reasonably necessary to correct or refute such
public statement or (y) making any truthful statement to the extent necessary in
any litigation, arbitration or mediation proceeding involving this Agreement,
including, but not limited to, the enforcement of this Agreement. In no event
shall any termination of the Executive’s employment by the Company or the
Executive for any reason constitute disparagement for purposes of this
Section 9(e).
(f) The Executive agrees that all strategies, methods, processes, techniques,
marketing plans, merchandising schemes, themes, layouts, mechanicals, trade
secrets, copyrights, trademarks, patents, ideas, specifications and other
material or work product (“Intellectual Property”) that the Executive creates,
develops or assembles in connection with his employment hereunder shall become
the permanent and exclusive property of the Company to be used in any manner it
sees fit, in its sole discretion. The Executive shall not communicate to the
Company any ideas, concepts, or other intellectual property of any kind (other
than that required in his capacity as an officer of the Company) which (i) were
earlier communicated to the Executive in confidence by any third party as
proprietary information, or (ii) the Executive knows or has reason to know is
the proprietary information of any third party. All Intellectual Property
created or assembled in connection with the Executive’s employment hereunder
shall be the permanent and exclusive property of the Company. The Company and
the Executive mutually agree that all Intellectual Property and work product
created in connection with this Agreement, which is subject to copyright, shall
be deemed to be “work made for hire,” and that all rights to copyrights shall be
vested in the Company. If for any reason the Company cannot be deemed to have
commissioned “work made for hire,” and its rights to copyright are thereby in
doubt, then the Executive agrees not to claim to be the proprietor of the work
prepared for the Company, and to irrevocably assign to the Company, at the
Company’s expense, all rights in the copyright of the work prepared for the
Company.

 

13



--------------------------------------------------------------------------------



 



(g) The Company and the Executive expressly acknowledge and agree that the
agreements and covenants contained in this Section 9 are reasonable. In the
event, however, that any agreement or covenant contained in this Section 9 shall
be determined by any court of competent jurisdiction to be unenforceable by
reason of its extending for too great a period of time or over too great a
geographical area or by reason of its being too extensive in any other respect,
it will be interpreted to extend only over the maximum period of time for which
it may be enforceable, and/or over the maximum geographical area as to which it
may be enforceable and/or to the maximum extent in all other respects as to
which it may be enforceable, all as determined by such court in such action.
(h) As used in this Section 9, the term “Company” shall include the Company and
any of its direct or indirect subsidiaries within the meaning of Code
Section 424(f).
(i) Any limitation on the Executive’s activities or any forfeiture of benefits,
equity or compensation based on violation of limitations on the Executive’s
activities shall not be based on any limitation that is any broader than those
set forth in this Section 9.
10. Specific Performance. It is recognized and acknowledged by the Executive and
the Company that a breach by such Person of such Person’s covenants contained in
Section 9 will cause irreparable damage to the Company or the Executive, as
applicable, and its or his goodwill or reputation, the exact amount of which
will be difficult or impossible to ascertain, and that the remedies at law for
any such breach will be inadequate. Accordingly, the parties agree that in the
event a party breaches any covenant contained in Section 9, in addition to any
other remedy which may be available at law or in equity (or under any other
agreement between the Company and the Executive), the other party will be
entitled to specific performance and injunctive relief.
11. Purchases and Sales of the Company’s Securities. The Executive agrees to use
his reasonable best efforts to comply in all respects with the Company’s
applicable written policies regarding the purchase and sale of the Company’s
securities by employees, as such written policies may be amended from time to
time and disclosed to the Executive. In particular, and without limitation, the
Executive agrees that he shall not purchase or sell Company securities while an
employee during any “trading blackout period” as may be determined by the
Company and set forth in the Company’s applicable written policies from time to
time.

 

14



--------------------------------------------------------------------------------



 



12. Cooperation Regarding Insurance. The Company and/or any of its subsidiaries,
divisions or Affiliates may, from time to time, apply for and obtain, for its or
their benefit and at its or their sole expense, key man life, health, accident,
disability, or other insurance upon the Executive, in any amounts that it or
they may deem necessary or desirable to protect its or their respective
interests, and the Executive agrees to reasonably cooperate with and assist the
Company or any such subsidiary, division or Affiliate in obtaining any and all
such insurance by submitting to all reasonable medical examinations, if any, and
by filling out, executing and delivering any and all insurance applications and
other instruments as may be reasonably necessary to obtain such insurance.
13. Representations.
(a) The Executive hereby represents and warrants, to the best of his knowledge,
that he is not a party to or bound by any agreement, arrangement or
understanding, written or otherwise, which prohibits or in any manner restricts
his ability to enter into and fulfill his obligations under this Agreement
(other than confidentiality obligations with any of the Executive’s prior
employers). The parties acknowledge and agree that the Executive shall not use
of disclose, or be permitted to use or disclose, any confidential or proprietary
information belonging to any prior employer in connection with the performance
of his duties under this Agreement.
(b) The Company represents and warrants that (i) it is fully authorized by
action of the Board and of any Person whose action is required to enter into
this Agreement and perform its obligations; (ii) the execution, delivery and
performance of this Agreement by it does not and will not violate any applicable
law, regulation, order, judgment or decree or any agreement, plan or corporate
governance document to which it is a party or by which it is bound; and
(iii) upon the execution and delivery of this Agreement by the parties, this
Agreement shall be a valid and binding obligation of the Company, enforceable
against it in accordance with its terms.
14. Delegation and Assignment. The Executive shall not delegate his employment
obligations under this Agreement to any other person. The Company may not assign
any of its obligations hereunder other than to any entity that acquires (by
purchase, merger or otherwise) all or substantially all of the Voting Stock or
assets of the Company, provided such acquirer promptly assumes all of the
obligations hereunder of the Company in a writing delivered to the Executive. In
the event of the Executive’s death while he is receiving severance hereunder the
remainder shall be paid to his estate. In the event of a merger or other
combination, or the sale or liquidation of business and assets, the Company
shall use its reasonable best efforts to cause such assignee or transferee to
promptly and expressly assume the liabilities, obligations and duties of the
Company hereunder.

 

15



--------------------------------------------------------------------------------



 



15. Notices. Any written notice required by this Agreement will be deemed
provided and delivered to the intended recipient when (a) delivered in person by
hand; or (b) three (3) days after being sent via U.S. certified mail, return
receipt requested; or (c) one (1) day after being sent via by overnight courier,
in each case when such notice is properly addressed to the following address and
with all postage and similar fees having been paid in advance:
If to the Company:
Monster Worldwide, Inc.
622 Third Avenue
New York, New York 10017
Attn: General Counsel
with a copy to:
Dechert LLP
30 Rockefeller Plaza
New York, New York 10112
Attn: Martin Nussbaum, Esq.
If to the Executive: to him at the most recent address in the Company’s records.
Either party may change the address to which notices, requests, demands and
other communications to such party shall be delivered personally or mailed by
giving written notice to the other party in the manner described above.
16. Binding Effect. This Agreement shall be for the benefit of and binding upon
the parties hereto and their respective heirs, personal representatives, legal
representatives, successors and, where applicable, permitted assigns.
17. Entire Agreement. This Agreement and any indemnification agreement between
the Executive and the Company constitute the entire agreement between the
parties with respect to the subject matter described in this Agreement and
supersedes all prior agreements, understandings and arrangements, both oral and
written, between the parties with respect to such subject matter. This Agreement
may not be modified, amended, altered or rescinded in any manner, except by
written instrument signed by both of the parties hereto; provided, however, that
the waiver by either party of a breach or compliance with any provision of this
Agreement shall not operate nor be construed as a waiver of any subsequent
breach or compliance.
18. Severability. In case any one or more of the provisions of this Agreement
shall be held by any court of competent jurisdiction or any arbitrator selected
in accordance with the terms hereof to be illegal, invalid or unenforceable in
any respect, such provision shall have no force and effect, but such holding
shall not affect the legality, validity or enforceability of any other provision
of this Agreement; provided, however, that subsequent to the severing of such
provision from this Agreement, the parties shall negotiate in good faith to
amend this Agreement to contain an enforceable provision (if at all possible)
representing the intent of the parties with respect to such severed provision.

 

16



--------------------------------------------------------------------------------



 



19. Dispute Resolution and Arbitration. In the event that any dispute arises
between the Company and the Executive regarding or relating to this Agreement
and/or any aspect of the Executive’s employment relationship with the Company,
AND IN LIEU OF LITIGATION AND A TRIAL BY JURY, the parties consent to resolve
such dispute through mandatory arbitration in New York City under the then
prevailing rules of the Judicial Arbitration and Mediation Services (“JAMS”),
before a single arbitrator mutually agreed to by the parties, or, if an
arbitrator has not been agreed upon by the 60th day of the demand for
arbitration by either party, appointed by JAMS. The parties hereby consent to
the entry of judgment upon award rendered by the arbitrator in any court of
competent jurisdiction. Notwithstanding the foregoing, however, should adequate
grounds exist for seeking immediate injunctive or immediate equitable relief,
any party may seek and obtain such relief. The parties hereby consent to the
exclusive jurisdiction in the state and Federal courts of or in the State of New
York for purposes of seeking such injunctive or equitable relief as set forth
above. The parties acknowledge and agree that, in connection with any such
arbitration and regardless of outcome, (a) each party shall pay all of its own
costs and expenses, including without limitation its own legal fees and
expenses, and (b) joint expenses shall be borne equally among the parties.
Notwithstanding the foregoing, the arbitrator may cause the losing party to pay
to the winning party (each as determined by the arbitrator consistent with its
decision on the merits of the arbitration) an amount equal to any reasonable
out-of-pocket costs and expenses incurred by the winning party with respect to
such arbitration (as may be equitably determined by the arbitrator).
20. Choice of Law. The Executive and the Company intend and hereby acknowledge
that jurisdiction over disputes with regard to this Agreement, and over all
aspects of the relationship between the parties hereto, shall be governed by the
laws of the State of New York without giving effect to its rules governing
conflicts of laws.
21. Section Headings. The section headings contained in this Agreement are for
reference purposes only and shall not affect in any manner the meaning or
interpretation of this Agreement.
22. Construction. The parties have participated jointly in the negotiation and
drafting of this Agreement. In the event that an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any of the
provisions of this Agreement. Any reference to any federal, state, local or
foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
word “including” shall mean including without limitation. If any provision of
any agreement, plan, program, policy, arrangement or other written document
between or relating to the Company and the Executive conflicts with any
provision of this Agreement, the provision of this Agreement shall control and
prevail, unless the parties otherwise agree with specific reference to this
Section 22.

 

17



--------------------------------------------------------------------------------



 



23. Counterparts. This Agreement may be executed in any number of counterparts
and by facsimile or pdf, each of which shall be deemed an original, but all of
which taken together shall constitute one and the same instrument.
24. Force Majeure. Neither Company nor the Executive shall be liable for any
delay or failure in performance of any part of this Agreement to the extent that
such delay or failure is caused by an event beyond its reasonable control
including, but not be limited to, fire, flood, explosion, war, strike, embargo,
government requirement, acts of civil or military authority, and acts of God not
resulting from the negligence of the claiming party.
25. Withholding. The Company shall be entitled to withhold from any amounts
payable under this Agreement any federal, state, local or foreign withholding or
other taxes or charges which the Company is required to withhold pursuant to
applicable law. The Company shall be entitled to rely on an opinion of counsel
if any questions as to the amount or requirement of withholding shall arise.
26. Code Section 409A. The parties understand and agree that certain payments
contemplated by this Agreement may be “deferred compensation” for purposes of
Code Section 409A. Notwithstanding any provision of this Agreement to the
contrary, any payments constituting deferred compensation required to be made
upon or in respect of the Executive’s termination of employment hereunder shall
not be made prior to the first day of the seventh month after the Executive’s
termination of employment, to the extent necessary to comply with Code
Section 409A(2)(B)(i). The Company shall identify in writing delivered to the
Executive any payments it reasonably determines are subject to delay under this
Section 26 and shall promptly pay any such amounts, without interest, at the
conclusion of the applicable six month period (or, if later, when scheduled to
be paid under the terms of the Agreement). No deferred compensation payable
hereunder shall be subject to acceleration or to any change in the specified
time or method of payment, except as otherwise provided under this Agreement and
consistent with Code Section 409A. If any compensation or benefits provided by
this Agreement may result in the application of Section 409A of the Code, the
Company shall, in consultation and agreement with the Executive, modify this
Agreement in the least restrictive manner necessary in order to exclude such
compensation from the definition of “deferred compensation” within the meaning
of such Code Section 409A or in order to comply with the provisions of Code
Section 409A, other applicable provision(s) of the Code and/or any rules,
regulations or other regulatory guidance issued under such statutory provisions.
The parties also agree that all amounts required to be paid hereunder to the
Executive or his estate or beneficiaries shall, notwithstanding any other
provision in this Agreement required such amounts to be paid at a different
time, be paid by no later than the latest date by which such amounts would have
to be paid in order not to be treated under Code Section 409A as includible in
gross income for any tax year earlier than the tax year in which such payment
otherwise was scheduled to be made under the terms of this Agreement.
27. Survivorship. Except as otherwise expressly set forth in this Agreement, to
the extent necessary to carry out the intentions of the parties hereunder, the
respective rights and obligations of the parties hereunder shall survive any
termination of the Executive’s employment.

 

18



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

            MONSTER WORLDWIDE, INC.
      By:   /s/ Salvatore Iannuzzi         Salvatore Iannuzzi        Its:
Chairman of the Board and
      Chief Executive Officer        EXECUTIVE
      /s/ Lise Poulos       Lise Poulos         

 





--------------------------------------------------------------------------------



 



         

EXHIBIT A
General Release
IN CONSIDERATION OF good and valuable consideration, the receipt of which is
hereby acknowledged, and in consideration of the terms and conditions contained
in the Employment Agreement, dated as of September        , 2007, (the
“Agreement”) by and between Lise Poulos (the “Executive”) and Monster Worldwide,
Inc. (the “Company”), the Executive on behalf of himself and his heirs,
executors, administrators, and assigns, releases and discharges the Company and
its past present and future subsidiaries, divisions, affiliates and parents, and
their respective current and former officers, directors, employees, agents,
and/or owners, and their respective successors, and assigns and any other person
or entity claimed to be jointly or severally liable with the Company or any of
the aforementioned persons or entities (the “Released Parties”) from any and all
manner of actions and causes of action, suits, debts, dues, accounts, bonds,
covenants, contracts, agreements, judgments, charges, claims, and demands
whatsoever (“Losses”) which the Executive and his heirs, executors,
administrators, and assigns have, had, or may hereafter have, against the
Released Parties or any of them arising out of or by reason of any cause,
matter, or thing whatsoever from the beginning of the world to the date hereof,
including without limitation, any and all matters relating to the Executive’s
employment by the Company and the cessation thereof, and any and all matters
arising under any federal, state, or local statute, rule, or regulation, or
principle of contract law or common law, including but not limited to, the
Family and Medical Leave Act of 1993, as amended, 29 U.S.C. §§ 2601 et seq.,
Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000 et
seq., the Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. §§
621 et seq. (the “ADEA”), the Americans with Disabilities Act of 1990, as
amended, 42 U.S.C. §§ 12101 et seq., the Worker Adjustment and Retraining
Notification Act of 1988, as amended, 29 U.S.C. §§2101 et seq., the Employee
Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§ 1001 et seq.,
the New York State and New York City Human Rights Laws, the New York Labor Laws,
and any other equivalent or similar federal, state, or local statute; provided,
however, that the Executive does not release or discharge the Released Parties
from any of the Company’s obligations to him under the Agreement, any vested
benefit the Executive may be due under a tax qualified plan sponsored or
maintained by the Company or Losses arising under the ADEA which arise after the
date on which the Executive executes this general release. It is understood that
nothing in this general release is to be construed as an admission on behalf of
the Released Parties of any wrongdoing with respect to the Executive, any such
wrongdoing being expressly denied.
The Executive represents and warrants that he fully understands the terms of
this general release, that he has been encouraged to seek, and has sought, the
benefit of advice of legal counsel, and that he knowingly and voluntarily, of
his own free will, without any duress, being fully informed, and after due
deliberation, accepts its terms and signs below as his own free act. Except as
otherwise provided herein, the Executive understands that as a result of
executing this general release, he will not have the right to assert that the
Company or any other of the Released Parties unlawfully terminated his
employment or violated any of his rights in connection with his employment or
otherwise.

 

20



--------------------------------------------------------------------------------



 



The Executive further represents and warrants that he has not filed, and will
not initiate, or cause to be initiated on his behalf any complaint, charge,
claim, or proceeding against any of the Released Parties before any federal,
state, or local agency, court, or other body relating to any claims barred or
released in this General Release thereof, and will not voluntarily participate
in such a proceeding. However, nothing in this general release shall preclude or
prevent the Executive from filing a claim, which challenges the validity of this
general release solely with respect to the Executive’s waiver of any Losses
arising under the ADEA. The Executive shall not accept any relief obtained on
his behalf by any government agency, private party, class, or otherwise with
respect to any claims covered by this General Release.
The Executive may take twenty-one (21) days to consider whether to execute this
General Release. Upon the Executive’s execution of this general release, the
Executive will have seven (7) days after such execution in which he may revoke
such execution. In the event of revocation, the Executive must present written
notice of such revocation to the office of the Company’s Corporate Secretary. If
seven (7) days pass without receipt of such notice of revocation, this General
Release shall become binding and effective on the eighth (8th) day after the
execution hereof (the “Effective Date”).
INTENDING TO BE LEGALLY BOUND, I hereby set my hand below:

                       
 
           
 
  Dated:        
 
           

 

21



--------------------------------------------------------------------------------



 



SECTION 409A COMPLIANCE AMENDMENT
TO EXECUTIVE EMPLOYMENT AGREEMENT
This Agreement is entered into as of January 1, 2009, by and between Monster
Worldwide, Inc., a Delaware corporation (the “Company”), and Lise Poulos (the
“Executive”).
WHEREAS, the Company and the Executive previously entered into an Employment
Agreement, dated September 7, 2007 (the “Agreement”), which Agreement may be
amended by a written instrument executed by both parties; and
WHEREAS, the Company and the Executive desire to amend the Agreement to comply
in all respects with the provisions of Section 409A of the Internal Revenue Code
and applicable regulations thereunder (the “Code”):
NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein, and intending to be legally bound hereby, the parties agree to amend the
Agreement as follows, effective January 1, 2009; provided, however, that any
provision below required to apply as of a date prior to January 1, 2009 in order
for the Agreement to comply with Code Section 409A shall be effective as of such
earlier date:
1. Termination of Employment. Where the Agreement refers to the Executive’s
termination of employment for purposes of receiving any payment, whether such a
termination has occurred will be determined in accordance with Section 409A of
the Internal Revenue Code and applicable regulations thereunder, generally
described (as currently in effect) in Exhibit A.
2. Timing of Payments. Where the Agreement requires the following payments to be
made to the Executive, the following rules shall apply, and any inconsistent
provision in the Agreement shall be superseded:

  (a)   To the extent that the Agreement requires that a payment shall be made
upon or as soon as reasonably practicable after an event (e.g., termination of
employment), such payment shall be made no later than 90 days after the
occurrence of such event (or, if earlier, within 21/2 months following the end
of the Executive’s taxable year in which such event occurs). The Executive may
not designate the taxable year of such payment.     (b)   To the extent that any
payment in the Agreement is contingent upon the Executive entering into a
separation and release agreement with the Company, the Executive shall sign and
return the separation and release agreement within the reasonable time period
designated by the Company, in order to assure that payment shall be made within
the time period set forth in paragraph (a) above but not prior to expiration of
any period specified for revocation of such Agreement by the Executive.     (c)
  To the extent that the Agreement provides for the reimbursement of specified
expenses incurred by the Executive, such reimbursement shall be made in
accordance with the provisions of the Agreement, but in no event later than the
last day of the Executive’s taxable year following the taxable year in which the
expense was incurred. The amount of expenses eligible for reimbursement or
in-kind benefits provided by the Company in any taxable year of the Executive
shall not affect the amount of expenses or in-kind benefits to be reimbursed or
provided in any other year (except in the case of maximum benefits to be
provided under a medical reimbursement arrangement, if applicable).

 

 



--------------------------------------------------------------------------------



 



  (d)   Annual bonus otherwise payable under the Agreement after the end of a
bonus plan performance period shall be paid within 21/2 months after the end of
the fiscal year of the Company to which such bonus relates.

3. Good Reason. Section 1(q) of the Agreement is modified to provide that Good
Reason under paragraph (i) thereof shall not be triggered by a promotion to a
superior position consistent with the Executive’s career path, or a change in
title consistent with the Executive’s then-current position.
4. Change in Control. Section 7(c) of the Agreement, relating to certain
terminations in connection with Change in Control, is hereby amended so that the
provision requiring the payment of severance under Section 7(c)(i) in a single
lump sum will apply solely to the extent that the Change in Control as defined
in Section 1(f) is also a “Section 409A Change in Control.” A “Section 409A
Change in Control” has the meaning assigned in Section 1.409A-3(i)(5) of the
Final Regulations under Code Section 409A, generally described (as currently in
effect) in Exhibit A.
Section 7(c) of the Agreement is hereby further amended so that, in the event of
a covered Termination of Employment in connection with a Change in Control other
than a Section 409A Change in Control (as defined above), the amount otherwise
payable under Section 7(c)(i) will be paid in equal monthly installments as
described in Section 7(b)(i) of the Agreement. In such event, immediately prior
to the occurrence or consummation of any transaction that could constitute or
result in a Change in Control other than a Section 409A Change in Control, the
Company shall establish at its cost and expense an irrevocable grantor trust
described in Revenue Procedure 92-64, 1992-2 C.B. 422 (sometimes known as a
“rabbi trust”) with an institution and pursuant to an agreement as shall be
mutually acceptable to the Company and the Executive, which trust agreement
shall provide for the payment of any amounts, at the times and under the
circumstances that amounts may thereafter be payable as provided in this
paragraph, and simultaneously with the occurrence or consummation of the
transaction constituting the Change in Control (other than a Section 409A Change
in Control) the Company shall transfer to the institution serving as trustee of
such trust an amount equal to the amounts payable to the Executive pursuant to
Section 7(c)(i).

 

2



--------------------------------------------------------------------------------



 



5. Section 409A Compliance. Section 26 of the Agreement, relating to Code
Section 409A compliance is amended to state as follows:
26. Code Section 409A. Payments in respect of the Executive’s Termination of
Employment under Section 7 of the Agreement are designated as separate payments
for purposes of the short-term deferral rules under Treasury Regulation Section
1.409A-1(b)(4)(i)(F) and the exemption for involuntary terminations under
separation pay plans under Treasury Regulation Section 1.409A-1(b)(9)(iii). As a
result, (a) any payments that become vested as a result of the Executive’s
Termination of Employment under Section 7 that are made on or before the 15th
day of the third month of the calendar year following the calendar year of the
Executive’s Termination of Employment, and (b) any additional payments that are
made on or before the last day of the second calendar year following the year of
the Executive’s Termination of Employment and do not exceed the lesser of two
times Base Salary or two times the limit under Code Section 401(a)(17) then in
effect, and (c) the payment of medical expenses within the applicable COBRA
period, are exempt from the requirements of Code Section 409A. If the Executive
is designated as a “specified employee” within the meaning of Code Section 409A
(and Company is publicly traded on any securities market), to the extent that
any deferred compensation payments to be made during the first six month period
following Executive’s termination of employment exceed such exempt amounts, the
payments shall be withheld and the amount of the payments withheld will be paid
in a lump sum, without interest, during the seventh month after Executive’s
termination; provided, however, that if the Executive dies prior to the
expiration of such six month period, payment to the Executive’s beneficiary
shall be made as soon as practicable following the Executive’s death. The
Company shall identify in writing delivered to the Executive any payments it
reasonably determines are subject to delay under this Section 26. In no event
shall the Company have any liability or obligation with respect to taxes for
which the Executive may become liable as a result of the application of Code
Section 409A.

 

3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Amendment on or prior to
December 31, 2008, as of the date and year first above written.

            MONSTER WORLDWIDE, INC.
      By:   /s/ Salvatore Iannuzzi         Its: Chairman of the Board, President
and              Chief Executive Officer        EXECUTIVE
      By:   /s/ Lise Poulos     12/31/08

 

4



--------------------------------------------------------------------------------



 



EXHIBIT A TO
SECTION 409A COMPLIANCE AMENDMENT
TO EXECUTIVE EMPLOYMENT AGREEMENT
Addendum to Paragraph 1 Regarding Termination of Employment

  (a)   The Executive shall not be treated as having incurred a voluntary
termination of employment while on military leave, sick leave, or other bona
fide leave of absence if the period of such leave does not exceed six months, or
if longer, so long as the Executive’s right to reemployment with the Company is
provided either by statute or by contract. If the period of leave exceeds six
months and the right to reemployment is not provided either by statute or by
contract, the employment relationship is deemed to terminate on the first date
immediately following such six-month period.     (b)   Whether the Executive
shall have incurred a termination of employment shall be determined based on all
relevant facts and circumstances. In situations in which the Executive continues
to be carried on the payroll of the Company but performs only nominal services,
or ceases to be an employee but continues to provide substantial services in
another capacity, such as pursuant to a consulting agreement, the determination
of whether a termination of employment has occurred shall be determined in
accordance with Treasury Regulation Section 1.409A-1(h)(1)(ii), or any successor
thereto.     (c)   For additional information, see Treasury
Regulation Section 1.409A-1(h).

Addendum to Paragraph 4 Regarding Change in Control

  (a)   any person or group acquires stock of the Company that, together with
stock held by such person or group, constitutes more than 50% of the total fair
market value or total voting power of the stock of the Company. However, if any
person or group is considered to own more than 50% of the total fair market
value or total voting power of the stock of the Company, the acquisition of
additional stock by the same person or group is not considered to cause a Change
in Control of the Company. An increase in the percentage of stock owned by any
person or group as a result of a transaction in which the Company acquires its
stock in exchange for property will be treated as an acquisition of stock for
purposes of this subsection. This subsection applies only when there is a
transfer of stock of the Company (or issuance of stock of the Company) and stock
in the Company remains outstanding after the transaction;     (b)   any person
or group acquires (or has acquired during the 12-month period ending on the date
of the most recent acquisition by such person or group) ownership of stock of
the Company possessing 30% or more of the total voting power of the stock of the
Company;

 

5



--------------------------------------------------------------------------------



 



  (c)   a majority of members of the Company’s Board is replaced during any
12-month period by Directors whose appointment or election is not endorsed by a
majority of the members of the Company’s Board prior to the date of the
appointment or election; or     (d)   any person or group acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or group) assets from the Company that have a total
gross fair market value equal to or more than 40% of the total gross fair market
value of all of the assets of the Company immediately prior to such acquisition
or acquisitions. For this purpose, gross fair market value means the value of
the assets of the Company, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets.
However, no Change in Control shall be deemed to occur under this subsection
(d) as a result of a transfer to:

  (i)   A shareholder of the Company (immediately before the asset transfer) in
exchange for or with respect to its stock;     (ii)   An entity, 50% or more of
the total value or voting power of which is owned, directly or indirectly, by
the Company;     (iii)   A person or group that owns, directly or indirectly,
50% or more of the total value or voting power of all the outstanding stock of
the Company; or     (iv)   An entity, at least 50% of the total value or voting
power of which is owned, directly or indirectly, by a person described in clause
(iii) above.

For additional information, see Treasury Regulation Section 1.409A-3(i)(5).

 

6